JUSTICE TURNER, specially concurring: I concur in the majority opinion, and I write separately only to address the majority’s analysis regarding our lack of jurisdiction to consider respondent’s appeal of the trial court’s May 19, 2004, docket entry order. Although I agree with the majority that we are required to strictly apply Rule 272 (see In re Marriage of Nettleton, 348 Ill. App. 3d 961, 966, 811 N.E.2d 260, 265 (2004) (the supreme court demands strict compliance with its rules governing appeal, and neither a trial court nor an appellate court has the authority to excuse compliance with the filing requirements of the rules)), I am impelled to voice my concern with the rule’s strict application to the facts in this case. Here, petitioner’s counsel requested the trial court to enter a written order in substitution of the court’s prior docket entry. The court agreed to do so and stated: “We do need to enter an order. *** We do need an order on this for appealing *** [and] it shouldn’t take too long *** and then there would be an appeal mode, but we do need the order.” In my view, it is entirely understandable that respondent’s counsel would have believed the 30-day period in which to appeal did not start to run until entry of the written order. Thus, while we are constrained to follow rules adopted by the supreme court, relaxation of Rule 272 under these facts appears appropriate. Accordingly, it would be in the interests of justice for the supreme court to consider respondent’s argument if an appeal is taken or for the court to offer an appropriate amendment to Rule 272 to account for a situation where, as here, even the most wary practitioner would be beguiled.